Name: COMMISSION REGULATION (EC) No 1941/96 of 8 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 255/ 12 EN Official Journal of the European Communities 9 . 10 . 96 COMMISSION REGULATION (EC) No 1941/96 of 8 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 1 890/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 9 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 249, 1 . 10 . 1996, p. 29 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4 OJ No L 22, 31 . 1 . 1995, p. 1 . 9 . 10 . 96 EN Official Journal of the European Communities No L 255/13 ANNEX to the Commission Regulation of 8 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import code (') value CN code Third country Standard import code (') value 0702 00 40 052 89,5 060 80,2 064 70,8 066 54,0 068 80,3 204 86,8 208 44,0 212 97,5 400 170,4 624 95,8 999 86,9 ex 0707 00 30 052 82,8 053 156,2 060 61,0 066 53,8 068 69,1 204 144,3 624 87,1 999 93,5 0709 90 79 052 54,3 204 77,5 412 54,2 508 42,9 624 151,9 999 76,2 0805 30 30 052 66,3 204 88,8 220 74,0 388 67,8 400 68,2 512 66,7 520 66,5 524 74,3 528 60,7 600 96,5 624 48,9 999 70,8 0806 10 40 052 96,5 064 49,5 066 49,4 220 110,8 400 168,1 412 58,5 508 307,2 512 186,0 600 88,5 624 67,7 999 118,2 0808 10 92, 0808 10 94, 0808 10 98 039 121,0 052 62,9 064 45,2 070 90,2 284 72,1 388 45,8 400 83,2 404 72,1 416 72,7 508 113,5 512 131,1 524 100,3 528 53,0 624 86,5 728 107,3 800 141,3 804 58,9 999 85,7 0808 20 57 039 104,1 052 81,2 064 73,0 388 57,2 400 70,4 512 88,7 528 132,9 624 79,0 728 115,4 800 84,0 804 73,0 999 87,2 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin .